Citation Nr: 9919031	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to a service-connected left foot disability.  

2.  Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left foot 
disability.  

3.  Entitlement to service connection for a left knee 
disorder as secondary to a service-connected left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1991, the RO denied the claims of entitlement to 
service connection for a right knee disorder, a left knee 
disorder and a low back disorder.  

The issue of entitlement to service connection for a left 
knee disorder on a direct basis and claimed as secondary to a 
service-connected left foot disability will be addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  Probative evidence of record establishes a likely 
relationship between the low back disorder and the service-
connected left foot disability.  

2.  Probative evidence of record establishes a likely 
relationship between the right knee disorder and the service-
connected left foot disability.  


CONCLUSIONS OF LAW

1.  The low back disorder is proximately due to or the result 
of the service-connected left foot disability.  38 U.S.C.A. § 
5107 (West 1991);  38 C.F.R. § 3.310(a) (1998).  

2.  The right knee disorder is proximately due to or the 
result of the service-connected left foot disability.  38 
U.S.C.A. § 5107;  38 C.F.R. § 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for a low back 
disorder or a right knee disorder.  No pertinent 
abnormalities were noted on the report of the exit 
examination conducted in March 1969.  On the Report of 
Medical History portion of the exit examination, the veteran 
noted, in pertinent part, that he did not have back trouble 
of any kind or a "trick" or locked knee.  

In August 1972, the RO granted service connection for 
residuals of a fracture of the left foot.  

On a statement dated in December 1988, M. A. A., D.P.M., 
wrote that the veteran had undergone an excision of a plantar 
fibroma of the left foot.  Subsequent to the operation, the 
veteran experienced intense pain in his foot which would 
radiate up his leg.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  On a clinical record dated 
in August 1988, it was noted that a painful left foot 
resulted in an alteration in the veteran's gait.  In November 
1991, it was noted that the veteran sought treatment for 
bilateral knee pain.  It was further noted that there had 
been several episodes of knee trauma in the past.  The 
assessment was severe right knee with meniscal pathology.  In 
December 1991, it was reported that the veteran had sustained 
a twisting injury to the right knee approximately one year 
prior to the treatment date.  

On a statement dated in February 1989, M. L. H., M.D., noted 
that the veteran experienced chronic lumbar strain as a 
result of favoring his left foot.  In March 1991, the 
physician reported that the veteran had developed 
chondromalacia, osteoarthritis, and ligamentous instability 
of the right knee as a result of left leg weakness from a 
service-connected disability.  In April 1992, the physician 
opined that as a result of weakness in the left foot and 
increased strain on the right leg, the veteran developed 
subpatellar chondromalacia, osteoarthritis and ligamentous 
instability of the right knee which had been symptomatic for 
many years.  In December 1990, the veteran experienced an 
acute dislocation of the right knee with hemarthrosis.  

The report of an April 1989 VA orthopedic examination is of 
record.  The diagnosis was history of a fracture of 1st 
metatarsal in service.  The veteran complained of causalgia 
relating to removal of a plantar fibromatosis from the area 
of the 1st metatarsal.  The relationship to the service-
connected disability was somewhat tenuous.  

A private treatment record dated in December 1990 showed the 
veteran sought treatment for right knee pain as a result of a 
twisting injury.  

A VA examination was conducted in April 1991.  X-rays of the 
knees revealed minimal narrowing of the medial joint line 
compartments bilaterally.  The knees were otherwise 
unremarkable.  X-rays of the spine were interpreted as 
normal.  

The diagnosis was degenerative disease of the right and left 
knees with slight laxity of the left knee and more marked 
laxity of the right knee.  It was the examiner's opinion that 
the degenerative changes could be consistent with postural or 
biomechanical changes due to altered posture in walking.  The 
examiner further noted, however, that the degenerative 
changes in the knees and chronic low back strain and pain 
could also be related to cumulative injuries from working 
construction.  While the causation of the low back symptoms 
and knee symptoms could possibly be related to the veteran's 
previous foot injury, they may also be the result of 
accumulated injuries from the veteran's course of employment 
and other activities.  The examiner noted that a 
"relationship cannot be proved one way or another."  

The transcript of a May 1992 local RO hearing is of record.  
The veteran first began to experience back spasms in the 
1970's.  His right leg pain began approximately five or six 
years prior to the hearing date.  Cartilage was removed from 
the right knee in December 1991.  The veteran had been 
employed off and on as a carpenter for approximately 20 
years.  He denied having injured his knees or back while 
working.  He had limped constantly since 1969.  He injured 
his right knee in 1987 while lighting a wood stove.  

In March 1996, a VA physician was requested to provide an 
opinion as to whether service connection was erroneously 
established for recurrent fibroma of the left foot.  The 
physician reviewed the medical evidence in the claims file.  
He noted that the veteran was originally service-connected 
for "greenstick" fracture of the left fifth metatarsal.  In 
1981, X-rays showed small ossicle proximal to sesamoids of 
the first metatarsal.  In 1987, a benign fibromatosis was 
removed from the left foot.  Service connection was 
established for the fibroma as related to the service-
connected fracture.  It was the conclusion of the physician 
that the establishment of service connection for fibroma of 
the left foot was clearly erroneous.  

A VA spine examination was conducted in August 1996.  It was 
the examiner's opinion that the veteran had lumbar strain as 
there was no definite evidence for degenerative discogenic 
disease with radiculopathy.  It was the opinion of the 
examiner that the low back pain "could remotely be related 
to an altered posture in walking, secondary to foot problem" 
but it was also noted that the veteran did heavy work in 
construction for many years following his discharge from 
active duty.  Lumbosacral spine films obtained in 1991 were 
within normal limits.  It appeared to the examiner that the 
"left foot pain does seem to have a somewhat causalgic 
quality to it."  

The report of a September 1997 VA orthopedic examination is 
of record.  The impression from the examination was 
degenerative joint disease of the left knee, degenerative 
joint disease of the lumbosacral spine and status post 
resection of fibromatosis of the left foot.  It was the 
examiner's opinion that there was no relationship between the 
veteran's back, right knee and left foot conditions.  

Currently, service connection is in effect for residuals of a 
fracture of the left fifth metatarsal with recurrent post-
operative fibroma.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that he has presented claims which 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection for a low back 
disorder as secondary to a service-
connected left foot disability.

The Board finds that service connection is not warranted for 
a low back disorder on a direct basis.  The service medical 
records are silent as to the presence of a low back disorder 
or any injury to the back during active duty.  At the time of 
the separation examination, the veteran denied experiencing 
back trouble of any sort.  A post-service low back strain has 
been diagnosed but this disorder was not linked to active 
duty on a direct basis.  

The veteran, however, has claimed service connection for a 
low back disorder as secondary to his service connected left 
foot disability.  The Board finds that service connection is 
warranted for a low back disorder on a secondary basis.  The 
veteran has alleged that his low back disorder was the result 
of favoring his service-connected left foot disability.  
Supporting the veteran's allegation are the records from M. 
L. H., M.D., wherein the physician opines that the chronic 
lumbar strain was the result of favoring the left foot.  

VA examinations conducted in April 1991 and August 1996 both 
resulted in opinions to the effect that the low back disorder 
was possibly due to the service-connected left foot 
disability or it was possibly due to the veteran's long 
history of construction employment.  There is no evidence of 
record demonstrating post-service trauma to the back.  The 
evidence which cuts against the veteran's allegations 
includes the March 1996 VA opinion to the effect that service 
connection was erroneously granted for fibroma of the left 
foot and the opinion from the September 1997 VA examination 
to the effect that there was no relationship between the left 
foot disability and the low back disorder.  The Board notes 
that service connection is still in effect for residuals of a 
fracture of the left fifth metatarsal with post-operative 
recurrent fibroma.  

Based on the above, the Board finds the evidence with respect 
to the claim of entitlement to service connection for a low 
back strain as secondary to a service-connected left foot 
disability to be in relative equipoise.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Thus the Board finds service connection is warranted for a 
low back strain as secondary to the service-connected left 
foot disability.  


Service connection for a right knee 
disorder as secondary to a service-
connected left foot disability.

The Board finds service connection is not warranted for a 
right knee disorder on a direct basis.  There was is no 
evidence of record demonstrating a right knee injury during 
active duty and the veteran denied experiencing a trick or 
locked knee at the time of his exit examination.  There is 
post-service evidence demonstrating a current right knee 
disorder.  However, this disorder has not been linked back to 
active duty on a direct basis by any competent evidence of 
record.  

However, the veteran has claimed service connection for a 
right knee disorder on a secondary basis.  The Board finds 
service connection is warranted for a right knee disorder as 
secondary to the service-connected left foot disability.  
There are several opinions from Dr. M. L. H. indicating that 
the right knee disorder (including ligamentous instability) 
was caused by the service-connected left foot injury.  

Additionally, the VA examination conducted in April 1991 
resulted in an opinion to the effect that the right knee 
disorder was possibly due to the left foot injury or possibly 
due to post-service trauma.  Cutting against the claim is the 
opinion included on the March 1996 VA examination which found 
that service connection was erroneously granted for fibroma 
of the left foot.  

The opinion from the VA orthopedic examiner in September 1997 
affirmatively found that there was no relationship between 
the service-connected left foot disability and the veteran's 
right knee.  The Board notes that service connection is still 
in effect for residuals of a fracture of the left fifth 
metatarsal with post-operative recurrent fibroma.  

There is evidence of post-service injuries to the right knee.  
However, these injuries could be accounted for by the 
ligamentous instability noted by Dr. M. L. H. to be the 
result of the left foot disability.  

Based on the above, the Board finds the evidence with respect 
to the claim of entitlement to service connection for a right 
knee disorder as secondary to a service-connected left foot 
disability to be in relative equipoise.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Thus the Board finds service connection is warranted for a 
right knee disorder as secondary to the service-connected 
left foot disability.  


ORDER

Entitlement to service connection for a low back disorder as 
secondary to a service-connected left foot disability is 
granted.  

Entitlement to service connection for a right knee disorder 
as secondary to a service-connected left foot disability is 
granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file discloses that in September 1991 
the RO, in pertinent part, denied the claim of entitlement to 
service connection for a left knee disorder.  The veteran was 
informed of the denial of service connection the same month.  
He submitted a notice of disagreement with the September 1991 
rating decision in September 1991.  A transmittal letter for 
the notice of disagreement from the veteran's representative 
specifically included on the notice of disagreement, the 
issue of entitlement to service connection for a left knee 
disorder.  The RO has not sent the veteran a statement of the 
case which includes the issue of entitlement to service 
connection for a left knee disorder.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. At 408-10 
(1995).  

Accordingly, the issue of entitlement to service connection 
for a left knee disorder as secondary to a service-connected 
left foot disability is REMANDED to the RO for the following 
action:

The RO should issue the veteran and his 
representative a statement of the case on 
the issue entitlement to service 
connection for a left knee disorder as 
secondary to a service-connected left 
foot disability.  Notification should be 
included advising the veteran of the need 
to file a substantive appeal within the 
requisite period of time if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted 
in this case.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

